ORDER

PER CURIAM.
Defendant was convicted by a jury of possession of a controlled substance for which he was sentenced, as a prior and persistent offender, to a term of eight years. In his appeal, Defendant asserts that the trial court erred in refusing his tendered instruction on presence at or near the scene and in denying his motion in limine and overruling his objections to evidence of a co-defendant’s possession of marijuana. We affirm.
An opinion reciting the detailed facts and restating the principles of law would serve no jurisprudential purpose. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).